Case 1:20-cv-00195-LEW Document 1 Filed 06/04/20 Page 1 of 8        PageID #: 1




               IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF MAINE




                                                 CIVIL NO.




                          VERIFIED COMPLAINT
                                 Introduction
 1. Plaintiff Williams intends to travel to Guilford, Maine on June 5, 2020 to
    engage in political speech, directed at the President of the United States,
    on the subject of police brutality and racial justice.
 2. Plaintiff Williams lives in Blue Hill, Maine, is a Racial Justice Organizer
    and Activist and has an intention to travel to Guilford to express his
    opposition to the Trump administration’s position on the current
    uprisings in American cities and to ask him to resign as President.
 3. Plaintiff Williams is particularly concerned about President Trump’s
    recent threats to use the United States Military to police dissent and
Case 1:20-cv-00195-LEW Document 1 Filed 06/04/20 Page 2 of 8       PageID #: 2




    silence peaceful protestors who disagree with the President’s statements
    and policies on silencing dissent and police misconduct.
 4. Plaintiff Williams has been involved in planning this trip to Guilford since
    he learned that the President intended to appear in Guilford to publicize
    the work of Puritan Medical Products making testing swabs for
    COVID-19.
 5. Plaintiff Williams recently learned that law enforcement, in conjunction
    with the United States Secret Service plans to shut down all roads into
    Guilford on June 5, 2020, thereby impeding Plaintiff Williams access to
    meaningful expression of his political views to the President and the
    press covering the President’s visit to Puritan Medical Products.
                                      Parties
 6. Khalif Williams is a Racial Justice Community Organizer and Activist.
    Mr. Williams is planning to travel to Guilford, Maine in anticipation of
    President Trump’s visit to Puritan Medical Products in Guilford.
                             Jurisdiction and Venue
 7. This action seeks to vindicate and protect the rights to free speech
    guaranteed by the First and Fourteenth Amendments to the United
    States Constitution and is brought under 42 U.S.C. §1983, and ​Bivens v.
    Six Unknown Named Agents​ 403 U.S. 388(1971). This court has
    subject-matter jurisdiction over this action pursuant to 28 U.S.C. §§
    1331, 1343, and 1988, as this action arises under the Constitution and
Case 1:20-cv-00195-LEW Document 1 Filed 06/04/20 Page 3 of 8         PageID #: 3




    laws of the United States. The court also has jurisdiction to grant
    declaratory relief and further relief that is necessary and proper
    pursuant to 28 U.S.C. §§2201.
 8. The court has personal jurisdiction over James M. Murray because
    Agents under his direction have been acting within their official capacity
    to prepare for and plan to take law enforcement and security actions
    regarding the President’s visit on June 5, 2020. The court has personal
    jurisdiction over Defendant’s Sauschuck and Young because they act in
    their official capacities within this federal district and are located within
    this federal district.
 9. Venue is proper under 28 U.S.C. §1391(b)(1)(2) because Defendants are
    located within this district, and a substantial part of the events or
    omission giving rise to this claim occurred within this district.
                                        Facts
 10. On June 1, 2020 Police in Washington, D.C. along with National
    Guard Troops used force, chemical weapons, and shields and batons to
    disperse lawful, peaceful protestors from a park so that President Trump
    could walk through the park to conduct a press conference outside a
    nearby church. ​See e.g. Police Use Munitions to Forcibly Push Back
    Peaceful Protesters for Trump Church Visit​, ABC News, June 2, 2020
    (​Available at
Case 1:20-cv-00195-LEW Document 1 Filed 06/04/20 Page 4 of 8             PageID #: 4




    https://abcnews.go.com/Politics/national-guard-troops-deployed-white-
    house-trump-calls/story?id=71004151​)(last visited June 4, 2020).
 11. On Tuesday, June 2, Secret Service Agents visited Guilford, Maine to
    scout the area in advance of President Trump’s visit scheduled for June
    5, 2020. ​See Secret Service in GUilford ahead of President Trup’s planned
    visit to Maine, W
                    ​ MTW June 2, 2020 (​avaliable at

    https://www.wmtw.com/article/secret-service-in-guilford-ahead-of-presi
    dent-trumps-planned-visit-to-maine/32746947​)(last visited June 4,
    2020).
 12. The United States Secret Service is preparing to provide security to
    the President during the visit and collaborating with Piscataquis County
    Sheriff and the Maine State Police to provide a “safe visit for the
    President.” Id.
 13. According to numerous witnesses, the Piscataquis County Sheriff’s
    Office has planned to close all roads into and around the location of the
    President’s visit. One witness spoke with someone at the Piscataquis
    County Sheriff’s Office and was told that roads would be closed, road
    blocks would be in place, and that traffic would be re-directed onto
    alternate routes to detour around Guilford.
    https://observer-me.com/2020/06/04/traffic-detours-likely-during-presidential-visit-

    to-guilford-friday/​ ​(last Visited June 4, 2020)
Case 1:20-cv-00195-LEW Document 1 Filed 06/04/20 Page 5 of 8         PageID #: 5




 14. Puritan Medical Products, the site of President Trump’s planned visit
    is located at 31 School Street, in Guilford Maine.
 15. Plaintiff Williams wishes to exercise his right to free expression, and
    engage in core political speech, directed at the President of the United
    States of America, and convey his displeasure with the President’s
    policies and statements.
 16. Plaintiff Williams’ lawful exercise of his First Amendment rights is
    threatened with irreparable harm by the plan of the Defendants to shut
    down all roads leading into Guilford.
 17. A number of pro-Trump demonstrators have already arrived in
    Guilford, and plan to be inside the road-blocks established by the
    Defendants, and will therefore have advantageous vantage points from
    which to express their views.
                                       Claims
        Count I: First Amendment to the United States Constitution
 18. Plaintiff Williams wishes to engage in speech and conduct which is
    protected by the First Amendment, by appearing in the vicinity of
    President Trump’s motorcade, or Puritant Medical Products, or the
    President’s press conference with signs, banners, or expressive clothing,
    and by speaking aloud his views.
 19. Plaintiff Williams’ speech will be critical of the President.
Case 1:20-cv-00195-LEW Document 1 Filed 06/04/20 Page 6 of 8         PageID #: 6




 20. Other demonstrators, with views in support of the President are
    already in Guilford, and planning a rally or demonstration in the vicinity
    of the Presdients’ motorcade, press conference, or Puritan Medical
    Products. If law enforcement allows demonstrators with a particular
    viewpoint who happen to already be within the bounds of the road-blocks
    to engage in expressive conduct, but refuses to allow demonstrators with
    a different viewpoint who happen to be outside the road-blocks to have
    similar times, places, and manners in which to engage in protected
    speech and expressive conduct, such a disparity in access and freedom
    of expression amounts to a de facto content based restriction of speech
    in violation of the First and Fourteenth Amendments to the United States
    Constitution.
 21. Plaintiff Williams and others similarly situated will be excluded from a
    reasonable time, place and manner for their expressive conduct if the
    current plan to close all roads into Guilford is enacted. Such an
    exclusion will result in irreparable harm to Plaintiff’s civil liberties and
    constitutional rights.
 22. The plan to shut down the roads, and Plaintiff’s access amounts to a
    prior restraint against free speech and expressive conduct by the
    Defendants in violation of the First and Fourteenth Amendments of the
    United States Constitution.
  Case 1:20-cv-00195-LEW Document 1 Filed 06/04/20 Page 7 of 8         PageID #: 7




                               PRAYER FOR RELIEF
      WHEREFORE Plaintiff respectfully requests that this Court provide the
   following relief:
      a) Declare Defendants’ plan to close all roads into Guilford for the time
      period surrounding the President’s visit unlawful;
      b) Declare that Defendants’ plan to limit or prohibit expressive activity in
      its entirety in the vicinity of the president is unlawful; or in the
      alternative that creation of a de facto viewpoint based distinction between
      who has access to meaningful opportunities for expressive speech is
      unlawful.
      c) Declare that Defendants’ preemptive actions against Plaintiff’s core
political speech violate Plaintiff’s rights under the First and Fourteenth
Amendment to the United States Constitution.
      d) Enjoin the Defendants’ from restricting free expression beyond those
restrictions which are reasonable time, place, and manner restrictions or from
enforcing such limitations which might result in the de facto wholesale denial
of Plaintiff’s political expression.
      e) Award Plaintiffs’ costs and attorney’s fees pursuant to 42 U.S.C. Sec.
1988, and,
      f) Grant such other relief as this Court deems just and proper.


      Dated: June 4, 2020                    Respectfully Submitted,
                                             Logan E. Perkins
Case 1:20-cv-00195-LEW Document 1 Filed 06/04/20 Page 8 of 8   PageID #: 8




                                       Logan E. Perkins
                                       ME Bar No. 5033
                                       253 Waldo Ave.
                                       Belfast, ME 04915
                                       (207) 949-7371
                                       logan@belfastcriminallaw.com
